                 IN THE UNITED STATES DISTRICT COURT
            FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                          ASHEVILLE DIVISION
                   CRIMINAL CASE NO. 1:18-cr-00134-MR


UNITED STATES OF AMERICA,       )
                                )
                   Appellant,   )
                                )
                                )
              vs.               )              ORDER
                                )
                                )
DAVID L. DAVIS,                 )
                                )
                   Appellee.    )
_______________________________ )


      THIS MATTER is before the Court on the Appellant’s Notice of Appeal

[Doc. 2].

      On September 18, 2018, the Honorable Dennis L. Howell, United

States Magistrate Judge, entered an Order dismissing Violation Numbers

6469835 and 6469836, each charging the Defendant with a Driving While

Intoxicated offense. [Doc. 1-1]. The Government filed a timely Notice of

Appeal from the Magistrate Judge’s Judgment on October 2, 2018. [Doc. 2].

      A timely notice of appeal having been filed, the Court therefore will

enter a scheduling order for the briefs on appeal.
      IT IS, THEREFORE, ORDERED that the Appellant shall file its brief on

appeal on or before thirty (30) days from the entry of this Order.           The

Appellee shall file his brief on or before thirty days (30) from the filing of the

Appellant’s brief.

      IT IS SO ORDERED.

                                Signed: October 8, 2018




                                           2
